PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,775,380
Issue Date: 15 Sep 2020
Application No. 15/565,122
Filing or 371(c) Date: 6 Oct 2017
For: RARE CELL ISOLATION DEVICE AND METHOD OF USE THEREOF

:
:
:      DECISION DENYING REQUEST
:      FOR REDETERMINATION OF
:      PATENT TERM ADJUSTMENT
:


This is a decision on the “Request for Reconsideration of Patent Term Adjustment under 37 C.F.R. § 1.705(d)” filed November 18, 2020, which is being treated under 37 CFR 1.705(b) as a request to adjust the patent term adjustment determination (“PTA”) from one hundred fifty-seven (157) days to one hundred sixty (160) days.

The request for the Office to adjust the PTA to 160 days is DENIED.  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).          


Relevant Procedural History

The patent issued with a PTA determination of 157 days on September 15, 2020. On November 18, 2020, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of 160 days, accompanied by a $210 petition fee as set forth in § 1.18(e) and a $110 fee for a one-month extension of time as set forth in § 1.17(a)(1).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 171 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 14 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 157 days (171 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 14 days of Applicant Delay).

Patentee disagrees with the determination of 171 days of A delay pursuant to 37 CFR 1.703(a)(1) and 14 days of applicant delay. Patentee suggest the correct period of adjustment under 37 CFR 1.703(a)(1) is 175 days and the total amount of applicant delay is 15 days. This change would result in 160 days of PTA (175 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 day of Overlap - 15 days of Applicant Delay). 

As further discussed below, the Office finds the period of A delay is 171 days and the period of applicant delay is 14 days. Therefore, the correct PTA to 157 days (171 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 14 days of Applicant Delay = 157 days).


A Delay

Patentee disputes the Office’s prior determination of 171 days of A Delay is 171 days under 37 CFR 1.703(a)(1). Patentee notes that applicant requested early processing under 35 U.S.C. 371(f) and contends the national stage commencement date is October 6, 2017. Patentee asserts the correct period of adjustment under 37 CFR 1.703(a)(1) is 175 days, beginning on December 7, 2018, the day after the date that is 14 months after the commencement date under 35 U.S.C 371(f), and ending on May 30, 2019, the mailing date of the Restriction Requirement. 

The Office has carefully considered patentee’s argument, but does not find it persuasive. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 171 days.

The “A” delay periods include the following:

(1)  171 days under 37 CFR 1.703(a)(1) for the period beginning on December 11, 2018 (day after the date that is fourteen months after the date on which the national stage commenced under 35 U.S.C. 371(b)) and ending on May 30, 2019 (date of mailing of the restriction requirement).

For patents issuing from international applications that are granted on or after January 14, 2013, the date that begins the 14-month measurement pursuant to 37 CFR 1.703(a)(1) is the date the national stage commenced under 35 U.S.C. 371(b) or (f).  See MPEP 2731.

See MPEP 1893.01.  An express request to begin national examination procedures under 35 U.S.C. 371(f) will not be effective unless an applicant meets the requirements under 35 U.S.C. 371(c)(1), (2), and (4) for payment of the basic national fee, submission of a copy of the International Application and English translation thereof (if required), and receipt of the oath or declaration. 

On January 12, 2018, the Office mailed a “Notification of Insufficiency Under 37 CFR 1.492 and/or 1.495 (DO/EO/US)”, indicating, inter alia, that properly executed inventor’s oath or declaration for inventors Jeffrey K. Allen, Alexander G. Allen, and Austin E. Allen had not been submitted.

The early national stage entry under 35 U.S.C. 371(f) requires the filing of the oath or declaration pursuant to 35 U.S.C. 371(c)(4) and the submission may not be postponed in this situation. See MPEP 1893.01(e)(I). In the present case, applicant did not submit an inventor’s oath or declaration for inventors Jeffrey K. Allen, Alexander G. Allen, and Austin E. Allen in compliance with requirements of 35 U.S.C. 371(c)(4) until April 12, 2018, after the expiration of the 30-month period. Therefore, in the absence of compliance with the conditions provided in 35 U.S.C. 371(f) for early processing of an international application, the U.S. national stage commenced on October 10, 2017, the expiration of 30 months from the priority date of the international application (i.e., April 10, 2015). Accordingly, the national stage commenced on October 10, 2017 under 35 U.S.C. 371(b), and not on October 6, 2017, as patentee suggests.

Pursuant to 37 CFR 1.703(a)(1), the period of adjustment under § 1.702(a) is 171 days, the number of days in the period beginning on December 11, 2018, the day after the date that is fourteen months after the date the national stage commenced under 35 U.S.C. 371(b), and ending on May 30, 2019, the date of mailing of the Restriction Requirement.  

The Office concludes the correct amount of “A” delay remains 171 days.


B Delay

Patentee does not dispute the Office’s prior determination of 0 days of B delay. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

The decision of Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014) includes “instructions” for calculating the period of “B” delay. Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application 

The length of time between application and issuance is 1072 days, which is the number of days beginning on October 10, 2017 (date the national stage commenced under 35 U.S.C. 371(b)) and ending on September 15, 2020 (date the patent issued).  

The time consumed by continued examination is 0 days. 

The number of days beginning on the date the national stage commenced under 35 U.S.C. 371(b) (October 10, 2017) and ending on the date three years after the commencement date (October 10, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the filing date and issuance (1072 days) is 1072 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of B delay is 0 days. 


C Delay

Patentee does not dispute the Office’s prior determination of 0 days of C Delay. The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.


Overlap

Patentee does not dispute the Office’s prior determination of 0 days of Overlap. The Office has recalculated the period of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Patentee disputes the Office’s prior determination of 14 days of applicant delay. The Office has recalculated the number of days of applicant delay as part of the Office’s redetermination of the PTA and confirmed the number of days of applicant delay is 14 days.1 

The Office assessed a single period of 14 days of applicant delay, which encompasses the follow two periods of applicant delay under 37 CFR 1.704(c)(10):

(1) 14 days of applicant delay under 37 CFR 1.704(c)(10) for the period beginning on July 14, 2020 (date the amendment under § 1.312 was filed) and ending on July 27, 2020 (mailing date of the Response to Rule 312 Communication); and

(2) 4 days under 37 CFR 1.704(c)(10) for the period beginning on July 20, 2020 (date the Request to Change the Applicant under 37 CFR 1.46(c) was filed) and ending on July 23, 2020 (mailing date of the corrected filing receipt reflecting the change).

Patentee suggests the correct amount of applicant delay is 15 days. Patentee asserts there are two periods of application delay. Patentee contends the first period of applicant delay is 10 days beginning on July 14, 2020, and ending on July 23, 2020. Patentee maintains the second period of applicant delay is 5 days beginning on July 23, 2020, and ending on July 27, 2020.

The Office has considered patentee’s argument, but does not find it persuasive. 

37 CFR 1.704 Reduction of period of adjustment of patent term provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 
…
(10) Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of: 
(i) The number of days, if any, beginning on the date the amendment under 
§ 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper; or 
(ii) Four months 

It is undisputed that applicant filed an amendment under 37 CFR 1.312 in response to the Notice to File Application Papers on July 14, 2020, and a Request to Correct the Applicant under 37 CFR 1.46(c) on July 20, 2020, 2 after the mailing of the notice of allowance on April 21, 2020. The submission of the amendment under 37 CFR 1.312 and the request under 37 CFR 1.46(c) after the mailing of the notice of allowance on April 21, 2020, are grounds for reduction under 37 CFR 1.704(c)(10). 

As stated in 37 CFR 1.704(c), circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application will result in the reduction of the period of adjustment to the extent that the periods are not overlapping. In this case, the periods of reduction under 37 CFR 1.704(c)(10) for the filing of the amendment under 37 CFR 1.312 on July 14, 2020, and the Request to Correct the Applicant under 37 CFR 1.46(c) on July 20, 2020, overlap. As the second period of reduction of 4 day (July 20, 2020 - July 23, 2020) completely overlaps with the first period of reduction of 14 day (July 14, 2020 – July 27, 2020), the Office entered a single period of reduction of 14 days for these two periods of applicant delay pursuant to 37 CFR 1.704(c)(10).

The Office concludes the correct amount of applicant delay remains 14 days. 


Conclusion

Patentee argues the correct PTA is 160 days (175 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 15 days of Applicant Delay).

For the above-stated reasons, a review of the request and Image File Wrapper of the above-identified application reveals a correction of the determination of patent term adjustment under 35 U.S.C. 154(b) to 160 days is not merited. Therefore, the request for reconsideration of the patent term adjustment to adjust the patent term adjustment determination under 35 U.S.C. 154(b) from 157 days to 160 days is denied.

As previously discussed, the period of A delay remains 171 days and the period of Applicant Delay remains 14 days.  Therefore, the correct PTA is 157 days (171 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 14 days of Applicant Delay).

Telephone inquiries specific to this matter should be directed to Christina Tartera Donnell, Attorney Advisor, at (571) 272-3211.


/ROBERT CLARKE/Robert A. Clarke
Patent Attorney
USPTO





    
        
            
        
            
        
            
    

    
        1 The Notice of Allowance was mailed on April 21, 2020, before July 16, 2020, the effective date of the revised rules of practice pertaining to the patent term adjustment provisions of 35 U.S.C. 154(b) in view of the decision by the U.S. Court of Appeals for the Federal Circuit in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019). See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020). Patentee did not request reconsideration of the patent term adjustment pursuant to the changes in the final rule. Therefore, the Office has recalculated the period of reduction under 37 CFR 1.704(c)(10) based on the rules in effect prior to July 16, 2020. 
        2 37 CFR 1.704(c)(10), in effect prior to the final rule change effective July 16, 2020, does not provide for an exception to reduction of PTA for the filing of a paper after allowance at the express request of the Office.